Citation Nr: 0210830	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a coccygeal disability 
(to include residuals of a fractured coccyx), other than a 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R. W.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from February 1945 to 
March 1946 and from May 1951 to January 1953.  The veteran 
also had periods of duty in the Reserves.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim seeking 
entitlement to service connection for residuals of a 
fractured coccyx.

The veteran's claim was before the Board in January 1998, and 
November 1999, at which times it was remanded for additional 
development.  

It is noted that in a December 2001 rating decision, service 
connection was granted for a pilonidal cyst.  In a January 
2002 statement, and in the veteran's informal hearing 
presentation, the veteran and his representative continued to 
express disagreement with the RO's decision.  To the extent 
that the veteran and his representative contend that service 
connection should have been granted for a coccygeal 
disability other than a pilonidal cyst, this matter will be 
addressed in the following decision.  To the extent that the 
veteran is expressing dissatisfaction with the percentage 
assigned for his service-connected pilonidal cyst, the RO 
should issue the veteran a statement of the case (SOC) 
addressing this matter.  

It is also noted that in the December 2001 rating decision, 
service connection was denied for residuals of an injury to 
the sacrum.  Since this veteran has not submitted a notice of 
disagreement (NOD) regarding this matter, it is not for 
consideration.  


FINDING OF FACT

The veteran developed a pilonidal cyst during service; he did 
not sustain a fracture of the coccyx or any other coccygeal 
disorders during service.
CONCLUSION OF LAW

Service connection for a coccygeal disability (to include a 
fractured coccyx), other than a pilonidal cyst, is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in January 1953, the 
veteran was suspended from flying for a pilonidal cyst with 
acute inflammation.  At the veteran's separation examination 
from his second period of service in January 1953, it was 
noted that the veteran had a dry pilonidal sinus, with no 
evidence of infection, and no sequelae.  The veteran reported 
an episode of inflammation pilonidal sinus, January 1953.  It 
was noted that he was treated 6 days with remission of 
symptoms.  On the veteran's report of medical history form 
from January 1953, he reported that his health was excellent 
except for a pilonidal cyst.  The physician stated that the 
veteran suffered an inflammation of a pilonidal cyst, that 
was treated medically with remission of symptoms, with no 
apparent sequelae.  On a report of medical history form from 
March 1953, the veteran reported that in 1952 he suffered an 
inflammation of a "pilonidal sinusitis," which was treated 
and remedied in 10 days.  

At a medical examination for the Reserves in August 1956, it 
was noted that the veteran had a pilonidal cyst in January 
1953, which was well-healed with no sequelae.  On a report of 
medical history form from August 1956, the physician noted 
that the veteran had a pilonidal cyst in January 1953, which 
was well-healed with no sequelae.  At a medical examination 
for the Reserves in August 1960, the examiner noted that the 
veteran had a pilonidal cyst, asymptomatic.  On the veteran's 
report of medical history form from the same period, it was 
noted that the veteran had a pilonidal cyst in January 1953.  
At a medical examination for the Reserves in January 1965, 
and at the veteran's report of medical history form from the 
same time period, no mention was made of a pilonidal cyst.  

In the veteran's October 1995 claim, he asserted service 
connection for a fractured coccyx (originally diagnosed as 
pilonidal cyst) in January 1953.  

In the veteran's April 1996 Notice of Disagreement, he 
asserted that originally his fractured coccyx was diagnosed 
as a pilonidal cyst, but that an x-ray showed that a 
pilonidal cyst did not exist and never did.  He stated that 
the irritation was caused by a fractured coccyx bone, which 
had worsened in severity, and was not arthritic.  He stated 
that x-rays taken by a Dr. Heitzer in November 1987 would 
substantiate this.  

In May 1996, the VA sent a letter to Dr. H requesting copies 
of medical reports.  However, Dr. H. never responded to the 
request.  

In June 1996, Dr. J. G. stated that the veteran had x-rays at 
Freehold Radiology in November 1987 which revealed a fracture 
of the coccyx.  He stated that he could not guarantee that 
the x-rays had not been destroyed as medical records were 
usually only kept for about 7 years after purge.  

In July 1996, Dr. M. S. submitted a statement that he 
examined the veteran and that he never had any evidence of a 
pilonidal cyst.  

In the veteran's July 1996 Appeal, he stated that while a 
crew navigator aboard a plane on or about December 20, 1952, 
he encountered turbulence, and was thrown to the flight deck, 
landing squarely on his buttocks.  He stated that he 
experienced immediate pain in the area of the coccyx or base 
of the spine.  He indicated that he went to the flight 
surgeon who was very busy and gave him a short examination 
with no x-rays and diagnosis of pilonidal cyst.  He indicated 
that he was advised to avoid hard seating and prolonged 
sitting and frequent bathing.  He stated that the symptoms 
had diminished by January 5, 1953, and he was restored to 
flying status.  He indicated that after service, there were 
periodic flare-ups of the symptoms.  

The veteran underwent a hearing before a traveling member of 
the Board in August 1997, a transcript of which has been 
associated with the claims folder.  The veteran stated that 
the incident that led to his injury happened around December 
20, 1952.  He stated that he was a navigator in a plane 
taking a celestial shot and that he was thrown to the floor 
and that he landed on his backside.  He stated that the 
flight surgeon gave him only a perfunctory examination since 
it was around Christmas and came up with a diagnosis of 
pilonidal cyst.  He stated that the symptoms after that were 
intermittent.  He testified that after service, he did not 
have much difficulty with the injury.  He described 
exacerbations caused by prolonged sitting.  He stated that 
while he worked for the New York City Police Department 
(which was until 1967), his problem never reached the level 
of discomfort to required medical care.  

The veteran stated that he had multiple sclerosis.  He stated 
that the first time anyone had looked at his coccyx disorder 
(developed in 1952) was not until 1987.  He testified that a 
doctor in 1987 told him that he had actually fractured his 
coccyx in 1952, but that it had been misdiagnosed as a 
pilonidal cyst.  He stated that the original x-rays from 1987 
were not available.  The veteran's wife also testified at the 
hearing.  She stated that she had known since right before he 
got out of service.  She stated that she knew that the 
veteran had the pilonidal cyst.  The veteran asserted that 
his fractured coccyx fused improperly. 

Dr. M. S. submitted a statement in September 1997.  He stated 
that the veteran suffered from pain secondary to a prior 
misdiagnosed fractured coccyx with probable resultant 
arthritis.  The examiner commented that the pain from a 
fractured coccyx could have been misdiagnosed as a pilonidal 
cyst.  

Dr. R. Z. submitted a statement in March 1998.  It was noted 
that the veteran's history dated back to 1952 when he fell on 
his back in a plane.  It was noted that the veteran was told 
that he had a pilonidal cyst, but did not have drainage, 
fever, or chills.  The examiner commented that this was an 
incorrect diagnosis based upon what the veteran said his 
signs and symptoms were.  The examiner felt that the veteran 
suffered from coccygodynia, and commented that this may have 
been secondary to a chronic coccyx fracture.  

In a statement dated March 1998, the veteran noted that at 
each and every regularly conducted reserve medical 
examination (every 2 to 4 years) commencing in 1953, the 
coccyx injury was reported and discussed.  He indicated that 
no special treatment was sought since he was able to manage 
the occasional flare-ups by avoiding prolonged or hard 
sitting, taking warm baths, and pain relief medication.  He 
stated that during the mid-1980s, that protocol was no longer 
successful, and he consulted a doctor whose x-rays showed the 
fracture and misdiagnosis.  

In a statement dated April 1998, the veteran wrote that he 
had treatment of special seat cushions, anti-inflammatory 
agents and other pain relievers.  He stated that prior to 
1987 the periodic flare-ups of the symptoms responded to the 
initial prescribed protocol and no additional treatment was 
sought.  

The veteran underwent an x-ray in June 1998.  The x-ray 
report noted no evidence of a sacral or coccyx fracture.  It 
also indicated that there was a retained pantopaque noted in 
the spinal canal at the level of the sacrum.  Finally, also 
noted was dextroscoliosis, lumbar spine with extensive 
degenerative disk disease of the lower lumbar spine. 

The veteran underwent a VA examination in September 1998.  
The veteran stated that while in the military he had a 
falling injury onto his back sustaining a fracture of the 
coccyx.  It was noted that at that time it was diagnosed as a 
pilonidal cyst.  The veteran believed that this was an 
incorrect diagnosis.  Since that time, the veteran had 
continuous swelling, pain, difficulty walking, difficulty 
sitting down, stiffness in the lower back, feeling of 
weakness in the lower back, and fatigue.  Examination 
revealed an area of tenderness over the coccygeal area.  
Diagnosis was coccydynia.  The examiner commented on an x-ray 
by Dr. R. Z. which showed a fracture of the coccyx.  The 
examiner stated that since there was no evidence of a 
pilonidal cyst, the only diagnosis was nonunion fracture 
coccyx.  The examiner stated that it was impossible to state 
a medical opinion as to the time of onset of current 
disorders.  The examiner commented that there was no question 
that a pilonidal cyst existed during service.  The examiner 
commented that the time of the fracture occurrence was 
unknown.  

In December 1998, the examiner who conducted the veteran's 
September 1998 VA examination prepared an addendum to his 
report.  He commented that the C file was reviewed.  He 
stated that there was no evidence of any residual 
attributable to a fracture of the coccyx present during the 
veteran's military service.  He commented that the veteran's 
current symptoms were as likely as not etiologically related 
to a pilonidal cyst/sinus treated at that time.  

Dr. M. A. submitted a letter dated November 1999.  He wrote 
that he treated the veteran for injuries the veteran 
sustained on December 20, 1952, when he was a member of a 
crew on a military aircraft.  He wrote that at that time, he 
fell, suffering a fracture of his coccyx.  He wrote that the 
veteran did not suffer a pilonidal cyst while in the military 
and in fact did suffer a fracture of the coccyx.  He noted 
that residuals had left him with a permanent deformity with 
pain in the sacrum and coccyx.  He indicated that the veteran 
also had degenerative changes of the lower spine and coccyx 
as a result of this longstanding injury, and that the 
conditions were directly related to the fracture of the 
coccyx.  

Dr. M. A. submitted a letter dated April 2000.  He wrote that 
the veteran first came under his care on May 6, 1999, and was 
treated again on May 13, 1999.  He wrote that in addition to 
his examination and the veteran's statements, he had a report 
from March 13, 1998, from a Dr. R. Z., a surgeon, who stated 
that the veteran suffered a fracture of his coccyx in 1952 
while in the military service.  He noted that the veteran 
also provided for his review records he had of his injury 
when he fell while in an airplane during his time in service 
in 1952.  

The veteran underwent a VA examination in April 2001.  The 
examiner stated that he reviewed the claims file completely.  
The examiner noted that the veteran was returning from Korea 
with the Air Force when his plane hit some clear air 
turbulence, and the veteran fell on his back injuring his 
back.  He noted that when the veteran was seen by the flight 
surgeon who diagnosed a pilonidal cyst and treated the 
veteran with no flight status for awhile, some medication, 
hot tub baths, and a pillow.  The examiner noted a January 
1953 examination which described a dry pilonidal sinus 
without evidence of infection.  The examiner noted that in 
the service records, there were no statements about a 
fractured coccyx.  He noted that the veteran described a 
fractured coccyx, and that the veteran stated, "the 
pilonidal cyst does not exist and never did, the irritation 
is caused by a fractured coccyx bone."  

The examiner noted that there were statements from various 
physicians describing a fracture of the coccyx with the 
probable result in arthritis.  He noted that the veteran was 
able to function as a real estate agent, and play 4+ 
handball, but that his difficulty was with prolonged sitting.  
He noted that as the veteran's multiple sclerosis progressed 
over the past 30 years, and as he needed to do more sitting, 
he had increasing pain in the coccygeal region.  The examiner 
noted a 1998 note from Dr. R. Z. which said that the veteran 
developed further coccyx pain and the x-ray showed a 
fractured coccyx and that the examination showed, "coccyx 
has some tenderness."  The veteran did not wish to have any 
further x-ray examinations.  

Examination showed that the veteran had a non-draining 
pilonidal sinus.  He had some tenderness of the distal 
portion of his sacrum.  He did not describe any pain over his 
coccygeal region.  His coccyx was mobile and not painful to 
motion and not tender.  He did have some tenderness over the 
distal portion of his sacrum.  He did not clinically have any 
significant evidence of residual of a fracture of his coccyx.  
The pain in the distal sacrum was the area that the veteran 
described as having been painful since his fall in service.  
The examiner stated that all he could do was historically 
relate the fall on the aircraft to the present symptomatology 
which was aggravated at the present time because of the 
veteran's multiple sclerosis and the need to do a 
considerable amount of sitting.  




Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the June 1996 Statement of the 
Case, in the December 1996, April 1999, October 2000, and 
September 2001 Supplemental Statements of the Case, as well 
as at the veteran's August 1997 Travel Board hearing.  In 
September 2001, the RO sent the veteran a statement 
explaining the provisions of VCAA.  He was also asked to 
provide VA with information about other evidence that might 
be available, and he was told VA would assist him in 
obtaining additional evidence, such as private medical 
reports and reports from federal agencies.  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He has been examined by the VA on two separate occasions in 
connection with his claim and he has not identified any 
additional, relevant evidence that has not been requested or 
obtained.

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, he has been made aware of how VA 
would assist him in obtaining evidence and information, and 
he has been scheduled for VA examinations.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the Board finds that the requirements 
under the VCAA have been met, and the Board will proceed with 
appellate disposition withou further delay in the resolution 
of the claim. 

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2001).

The veteran claims that he suffered a fractured coccyx in 
service which was misdiagnosed as a pilonidal cyst.  The 
service medical records do not bear out the veteran's 
contention.  Rather, they show diagnoses of only "pilonidal 
sinus" and "pilonidal cyst."  

While the veteran has submitted medical opinions from several 
private physicians (Dr. M. S., Dr. R. Z., and Dr. M. A.), 
these opinions do not prove the veteran's case.  Dr. M. S. 
submitted a statement in September 1997 which is highly 
speculative.  He wrote that, "the pain from a fractured 
coccyx could have been misdiagnosed as a pilonidal cyst."  
In March 1998, Dr. R. Z. commented on the diagnosis of 
pilonidal cyst and opined that this was an incorrect 
diagnosis based upon what the veteran said his signs and 
symptoms were.  In November 1999, Dr. M. A. commented that 
the veteran did not suffer a pilonidal cyst while in the 
military, but rather suffered a fractured coccyx.  

However, a VA doctor (after reviewing the claims file) 
commented in December 1998 that the veteran's current 
symptoms were as likely as not etiologically related to a 
pilonidal cyst/sinus treated during service.  He commented in 
September 1998 that there was no question that a pilonidal 
cyst existed during service, and in noting an x-ray by Dr. R. 
Z. showing a fracture of the coccyx, the VA doctor commented 
that the time of the fracture occurrence was unknown.  The 
Court has rejected the "treating physician rule," which holds 
that opinions of a claimant's treating physician are entitled 
to greater weight than opinions from medical experts who have 
not treated a claimant. Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  In comparing the different opinions, the 
greatest weight is given to the opinion of the VA doctor.  
For one thing, the VA doctor had the claims folder to review 
while the other examiners did not.  

The opinion of Dr. M. S. is discounted due to its 
speculativeness.  The opinion of Dr. R. Z. is discounted 
because he did not state that the veteran actually suffered a 
fractured coccyx in service.  He stated only that the felt 
the diagnosis of a pilonidal cyst was erroneous.  Dr. M. A.'s 
opinion is discounted because it is quite perfunctory.  He 
stated that, "the patient did not suffer a pilonidal cyst 
while in the service and he did in fact suffer a fracture of 
the coccyx."  He does not give reasons for his opinion.  
Also, he misstated the opinion of Dr. R. Z., when he wrote 
that Dr. R. Z. indicated that the veteran suffered a fracture 
of the coccyx in 1952 while in the military service.  
However, a review of Dr. R. Z.'s March 1998 opinion shows no 
such statement.  As noted above, Dr. R. Z. discounted the 
diagnosis of a pilonidal cyst in service, but did not state 
that the veteran suffered a fracture of the coccyx in 
service.  

Although the veteran claims that he suffers incurred a 
fractured coccyx during service (which was misdiagnosed as a 
pilonidal cyst), he is not a medical professional who can 
make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a lay person, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In short, the preponderance of the evidence is against the 
veteran's claim.  The evidence shows that the veteran 
suffered a pilonidal cyst during service, but he is already 
service-connected for said disability.  The evidence does not 
show that the veteran suffered from any other coccygeal 
disorder during service.  Specifically, the evidence does not 
show that he suffered a fractured coccyx during service.  
While there are references in the claims folder to x-rays 
from 1987 showing a fracture of the coccyx, this can not be 
accepted as proof that the veteran incurred a fractured 
coccyx in service.  The service medical records show a 
pilonidal cyst in service, not a fractured coccyx.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a coccygeal 
disability (to include residuals of a fractured coccyx), 
other than a pilonidal cyst, must be denied.  38 U.S.C.A 
§5107 (West Supp. 2001).


ORDER

Entitlement to service connection for a coccygeal disability 
(to include residuals of a fractured coccyx), other than a 
pilonidal cyst, is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

